           Case 1:19-mc-00045-BAH Document 20 Filed 08/22/19 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA


In re:

Application of the Reporters Committee for
Freedom of the Press for an Order Authorizing
the Release of Grand Jury Material Cited,                    Case: 1:19-mc-00045
Quoted, or Referenced in the Report of Special               Chief Judge Beryl A. Howell
Counsel Robert S. Mueller III




              CONSENTED TO MOTION FOR EXTENSION OF TIME
     TO FILE OPPOSITION TO GOVERNMENT’S MOTION TO DISMISS OR DENY

         Pursuant to Federal Rule of Civil Procedure 6(1)(A), the Reporters Committee for

Freedom of the Press, applicant in the above-captioned matter, moves to extend the time within

which to file its opposition to the Department of Justice’s motion to dismiss or deny the

application in the above-captioned matter, from August 26, 2019 to August 29, 2019, to facilitate

scheduling and the demands of Applicant’s and counsel’s case load. The government has

advised that it consents to this request.1




 1
     Applicant originally requested a 9-day courtesy extension but the government was only willing to consent to a
     3-day extension.
        Case 1:19-mc-00045-BAH Document 20 Filed 08/22/19 Page 2 of 2



Dated: August 22, 2019

Respectfully submitted,

                                          /s/ THEODORE J. BOUTROUS                .
                                          THEODORE J. BOUTROUS
                                          DC Bar No. 420440
                                          THEANE EVANGELIS (pro hac vice)
                                          GIBSON, DUNN & CRUTCHER LLP
                                          333 South Grand Avenue
                                          Los Angeles, California 90071-3197
                                          (213) 229.7000
                                          tboutrous@gibsondunn.com

                                          AMIR C. TAYRANI
                                          DC Bar No. 490994
                                          GIBSON, DUNN & CRUTCHER LLP
                                          1050 Connecticut Avenue, N.W.
                                          Washington, D.C. 20036-5306
                                          (202) 955.8500
                                          atayrani@gibsondunn.com

                                          LEE R. CRAIN (pro hac vice)
                                          GIBSON, DUNN & CRUTCHER LLP
                                          200 Park Avenue
                                          New York City, New York
                                          (212) 351.2454
                                          lcrain@gibsondunn.com

                                          BRUCE D. BROWN
                                          D.C. Bar No. 457317
                                          KATIE TOWNSEND
                                          D.C. Bar No. 1026115
                                          THE REPORTERS COMMITTEE FOR
                                          FREEDOM OF THE PRESS
                                          1156 15th St. NW, Suite 1020
                                          Washington, D.C. 20005
                                          Phone: 202.795.9300
                                          Facsimile: 202.795.9310
                                          bbrown@rcfp.org
                                          ktownsend@rcfp.org

                                          Counsel for Applicant the Reporters Committee
                                          for Freedom of the Press




                                      2
         Case 1:19-mc-00045-BAH Document 20-1 Filed 08/22/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


In re:

Application of the Reporters Committee for
Freedom of the Press for an Order Authorizing
the Release of Grand Jury Material Cited,         Case: 1:19-mc-00045
Quoted, or Referenced in the Report of Special    Chief Judge Beryl A. Howell
Counsel Robert S. Mueller III




                                   [PROPOSED] ORDER

         The consented to motion for an extension of time is hereby GRANTED. The Reporters

Committee for Freedom of the Press is directed to respond to the government’s cross-motion to

dismiss or deny the application by August 29, 2019.

SO ORDERED this _____ day of ______, 2019.



                                                          ____________________________
                                                          Beryl A. Howell
                                                          United States District Judge
Dated:
